Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 5, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  161396(72)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
                                                                                                        Elizabeth M. Welch,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
       Plaintiff-Appellee,
                                                                      SC: 161396
  v                                                                   COA: 343432
                                                                      Genesee CC: 16-040020-FC
  DONALD WAYNE DAVIS, JR.,
        Defendant-Appellant.
  ________________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to extend the time
  for filing his supplement brief is GRANTED. The supplemental brief will be accepted as
  timely filed if submitted on or before April 14, 2021.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   March 5, 2021

                                                                               Clerk